Exhibit 10.35 PURCHASE AND SALE AGREEMENT BY AND AMONG MAGNOLIA SUN LLC (the Purchaser), PRINCIPAL SOLAR, INC. VIS SOLIS, INC. and AstroSol, inc. (the Sellers) AND PRINCIPAL SOLAR, INC. (the Sellers' Representative) August 18, 2015 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Definitions 1 ARTICLE II PURCHASE AND SALE OF THE INTERESTS 10 Sale of the Interests to the Purchaser 10 Purchase Price 10 Proration of Project Costs and Revenues 10 Confirmation of Proration 11 Option Payment 13 ARTICLE III CLOSING 13 Closing 13 Conditions Precedent to the Purchaser's Obligation to Close 13 Conditions Precedent to the Sellers' Obligation to Close 14 Deliveries and Actions Taken at the Closing 15 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS 17 Organization 17 Authority 17 Enforceability 17 No Conflicts; Consents and Approvals 17 Litigation 18 Interests 18 Brokers 18 Solvency 18 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANIES 19 Organization 19 Authority 19 No Conflicts; Consents and Approvals 19 Capitalization of the Companies 19 Financial Statements 20 Officers 20 Bank Accounts 20 Absence of Undisclosed Liabilities 20 Assets 21 Real Property 21 Contracts 22 Employees; Employee Benefit Plans 22 Intellectual Property 22 Permits; Compliance with Law 23 i Litigation 24 Taxes 24 Environmental Matters 25 Absence of Changes 26 Affiliate Transactions 27 Insurance 27 Brokers 28 Minutes; Books and Records 28 Solar Data and Project Attributes 28 Accuracy of Materials 28 ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 28 Organization 28 Authority 28 Enforceability 29 No Conflicts; Consents and Approvals 29 Brokers 29 Litigation 29 ARTICLE VII COVENANTS 29 Access 29 Conduct of the Business 30 Books and Records 31 Bank Accounts and Email Addresses 31 Energy Regulatory Filings 31 Notification of Certain Matters 31 Further Assurances 32 Governmental Approvals 32 Tax Matters 33 Confidentiality 35 The Sellers' Representative 35 ARTICLE VIII INDEMNIFICATION 36 Indemnification 36 Claim Procedures 38 Survival of Claims 38 Exclusive Remedy 39 Third-Party Claims 39 ARTICLE IX TERMINATION 40 Causes of Termination 40 Effect of Termination 40 Specific Performance 40 ARTICLE X MISCELLANEOUS 40 ii Entire Agreement 40 No Waiver; Modifications in Writing 41 Communications 41 Costs and Expenses 42 Counterparts 42 Binding Effect; Assignment 42 Governing Law and Jurisdiction; Waiver of Jury Trial 42 Severability of Provisions 43 Headings; Exhibits and Schedules 43 Terms Generally 43 Joint Effort 43 Exhibits Exhibit A – Form of Assignment of Membership Interest Exhibit B – Form of Non-Foreign Person Affidavit iii PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this " Agreement ") is made and entered into as of August 18 , 2015 (the " Execution Date "), by and among Magnolia Sun LLC, a Delaware limited liability company (the " Purchaser "), Principal Solar, Inc., a Delaware corporation (" Principal Solar "), Vis Solis, Inc., a Tennessee corporation and successor to Vis Solis, LLC (" Vis Solis "), and AstroSol, Inc., a Tennessee corporation (" AstroSol " and together with Principal Solar and Vis Solis, each, a " Seller " and collectively, the " Sellers "), and Principal Solar, in its capacity as the Sellers' Representative, as appointed pursuant to Section (the " Sellers ' Representative "). Each of the Purchaser, the Sellers and the Sellers' Representative are referred to herein as a " Party " and collectively, as the " Parties ." RECITALS WHEREAS, the Sellers jointly own all of the issued and outstanding equity interests (the " Powerhouse One Interests ") in Powerhouse One, LLC, a Tennessee limited liability company (" Powerhouse One "); WHEREAS, Powerhouse One owns all of the issued and outstanding equity interests (the " Project Company Interests ," and together with the Powerhouse One Interests, the " Interests ") in the following companies: (a) Lincoln Farm I, LLC, a Tennessee limited liability company; (b) Lincoln Farm II, LLC, a Tennessee limited liability company; (c) Lincoln Farm III, LLC, a Tennessee limited liability company; and (d) Lincoln Farm IV, LLC, a Tennessee limited liability company (each, a " Project Company " and collectively, the " Project Companies ," and together with Powerhouse One, each, a " Company " and collectively, the " Companies "); and WHEREAS, the Purchaser wishes to purchase from the Sellers, and the Sellers wish to sell to the Purchaser, all of the Powerhouse One Interests, according to the terms and conditions set forth in this Agreement. NOW , THEREFORE, in consideration of these premises and the mutual and dependent promises hereinafter set forth, the Parties agree as follows: ARTICLE I DEFINITIONS Definitions . As used in this Agreement, the following terms have the meanings specified below: "
